Motion to amend remittitur granted in part. Return of remittitur requested, and when returned it will be amended by adding the following: Upon the appeal herein, there was presented and necessarily passed upon questions under the Constitution of the United States, viz: Whether the rights of appellant under the Fourteenth Amendment were denied. Appellant contended the procedures by which she was committed to Creed-moor State Hospital and subsequently transferred to Matteawan State Hospital denied her due process of the law. The Court of Appeals considered these contentions and rejected them. [See 34 N Y 2d 709.]